Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83 (a). The drawing must show every feature of the invention specified in the claims. Therefore, the following underlined limitations: “an phase inverting circuit” must be shown or the feature(s) canceled from the claim 7. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Appropriate correction is required.
Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
Claim Objections
Claim 7 is objected to because of the following informalities:
Claim 7 recites “an phase inverting circuit”. For clarity and consistency, it is suggested to change with “a phase inverting circuit”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Talbot et al. Patent No.: US 7154309 B1 (hereinafter Talbot et al.) in view of Kim Pub. No.: US 20150229296 A1 (hereinafter Kim).

Regarding claim 1, Talbot et al. discloses a discharge device (fig.2: 40, Col.4, lines 9-10) for discharging an internal power (VDD, V1V5 1.5V, Col.42-56) of an electronic device (fig.1: an integrated circuit 10, Col. 3, lines 66-67), wherein the discharge device (40) comprises: a voltage regulation circuit (V1V5 1.5V, current source 78, Col.7, lines 15-27), configured to receive the internal power (VDD V1V5, 1.5V) and regulate the 5internal power to a regulated power (output by current source 78, VIV5 1.5V, Col.7, lines 15-27); 
a control signal generator (transistors 62, 64, Col.6, lines 13-37), coupled to the voltage regulation circuit (78) and the control signal generator (62, 64), configured to receive the regulated power (output of 78) and an external power (control signal D2, Col.6, lines 13-37), enabled 10according to the regulated power (output of 78), and generating a control signal (a gate signal at discharge node 22, Col.7, lines 42-56) in response to a voltage level of the external power (D2, fig.3: high-voltage or low-voltage, Col.5, lines 45-55, Col.6, lines 13-37, Col.7, lines 15-27); and a discharge path (transistor 46, VSS, Col.7, lines 42-56), coupled to the control signal generator (62, 64), configured to receive the internal power (VDD 1.5V, Col.7, lines 42-56, Col.6, lines 59-67, Col.5, lines 5-9), and turned on according to the control signal (G2) to discharge the internal power (Col.6, lines 13-37, Col.7, lines 42-56).
Talbot et al. fails to disclose “a charge storage circuit, coupled to the voltage regulation circuit, and configured to store the regulated power”.
Kim teaches a charge storage circuit (fig.1: capacitor CP11, para. [0018]), coupled to the voltage regulation circuit (10, paras. [0018], [0019]), and configured to store the regulated power (para. [0018] indicates the capacitor CP11 may be electrically coupled between an internal node ND11 and a ground voltage VSS terminal to store electric charges of the internal node ND11. The capacitor CP11 may also generate a comparison voltage signal VCMP according to an amount of electric charges stored in the capacitor CP11, para. [0031]).
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the circuit of Talbot et al. to include “a charge storage circuit, coupled to the voltage regulation circuit, and configured to store the regulated power” as taught by Kim for the purpose of controlling an amount of electric charges discharged from an internal node in order to reduce power consumption of the semiconductor system  (para. [0043] of Kim).

Regarding claim 2, Talbot et al. discloses the discharge device of claim 1, wherein 
the control signal generator (transistors 62, 64, Col.6, lines 13-37) the control signal (G2) having a low voltage level (low voltage mode, Col.7, lines 41-56) when the voltage level of the external power (D2) is at a high voltage level (high voltage mode, Col.6, lines 13-37), and 
the control signal generator (62,64) generates the control signal (G2) having the high voltage level (VDD=3.3V) when the voltage level of the external power (D2) is at the low voltage level (a low value, Col. 6, lines 13-37).
Regarding claim 3, Talbot et al. discloses the control signal generator (fig.2: 62, 64).
Talbot et al. fails to disclose the control signal generator is enabled according to the regulated power stored by the charge storage circuit when a voltage level of the internal power is lower than a voltage level of the regulated power.
Kim teaches the discharge device of claim 1, wherein the control signal generator is enabled according to the regulated power (VCMP) stored by the charge storage circuit (CP11) when a voltage level of the internal power (VREF or VDD) is lower than a voltage level of the regulated power (VCMP, paras. [0018], [0031], [0022]).
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the circuit of Talbot et al. to include “the control signal generator is enabled according to the regulated power stored by the charge storage circuit when a voltage level of the internal power is lower than a voltage level of the regulated power” as taught by Kim for the purpose of controlling an amount of electric charges discharged from an internal node in order to reduce power consumption of the semiconductor system  (para. [0043] of Kim).

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Talbot et al. Patent No.: US 7154309 B1 (hereinafter Talbot et al.) in view of Kim Pub. No.: US 20150229296 A1 (hereinafter Kim) and further in view of Roy et al. Pub. No.: US 20190245530 A1 (hereinafter Roy et al.).
Regarding claim 4, Talbot et al. discloses the voltage regulation circuit (fig.1: 78). 
Talbot et al. fails to disclose wherein the voltage regulation circuit comprises:
a regulation transistor, a first terminal of the regulation transistor being configured to receive the internal power, a control terminal of the regulation transistor being coupled to a second terminal of the regulation transistor, the second terminal of the regulation transistor being configured to provide the regulated power.
Roy et al. teaches the discharge device of claim 1, wherein the voltage regulation circuit (fig. 4: 400) comprises: 
a regulation transistor (M2), a first terminal of the regulation transistor being configured to receive the internal power (Vin), a control terminal (GATE) of the regulation transistor being coupled to a second terminal of the regulation transistor (M2), the second terminal of the regulation transistor being configured to provide the regulated power (VOUT).
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the circuit of Talbot et al. and Kim to include “a regulation transistor, a first terminal of the regulation transistor being configured to receive the internal power, a control terminal of the regulation transistor being coupled to a second terminal of the regulation transistor, the second terminal of the regulation transistor being configured to provide the regulated power” as taught by Roy et al. for the purpose of improving the transient response and the stability of the circuit (para. [0028] of Roy et al.).

Regarding claim 5, Talbot et al. fails to disclose wherein the charge storage circuit comprises: 
a capacitor, a first terminal of the capacitor being coupled to the second terminal of the regulation transistor, a second terminal of the capacitor being coupled to a reference low potential.
Kim teaches the discharge device of claim 4, wherein the charge storage circuit (fig.1: capacitor CP11, para. [0018]) comprises: 
a capacitor (CP11), a first terminal of the capacitor being coupled to the second terminal of the regulation transistor or (P11), a second terminal of the capacitor being coupled to a reference low potential (VSS).
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the circuit of Talbot et al. to include “a capacitor, a first terminal of the capacitor being coupled to the second terminal of the regulation transistor, a second terminal of the capacitor being coupled to a reference low potential” as taught by Kim for the purpose of controlling an amount of electric charges discharged from an internal node in order to reduce power consumption of the semiconductor system  (para. [0043] of Kim).

Regarding claim 6, Talbot et al. as modified fails to discloses a current-limiting resistor, coupled between the second terminal of the regulation transistor and the control signal generator.
Roy et al. teaches the discharge device (fig.4) of claim 4, wherein the charge storage circuit further comprises: 
a current-limiting resistor (fig.4: R1 of 430, paras. [0027], [0024]), coupled between the second terminal of the regulation transistor (fig.4: M2) and the control signal generator (404).
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the circuit of Talbot et al. and Kim to include “a current-limiting resistor, coupled between the second terminal of the regulation transistor and the control signal generator” as taught by Roy et al. for the purpose of improving the transient response and the stability of the circuit (para. [0028] of Roy et al.).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Talbot et al. Patent No.: US 7154309 B1 (hereinafter Talbot et al.) in view of Kim Pub. No.: US 20150229296 A1 (hereinafter Kim).

Regarding claim 7, Talbot et al. discloses the discharge device (fig.2: 40) of claim 1, wherein the control signal generator (62, 64, Col.5, lines 45-55) is implemented by an phase inverting circuit (fig.2, inverter 100, Col.6, lines 13-37), and generates the control signal (G2, 22) by inverting the external power (D2, Col.7, lines 15-26, Col.6, lines 59-Col.7, line 3).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Talbot et al. Patent No.: US 7154309 B1 (hereinafter Talbot et al.) in view of Kim Pub. No.: US 20150229296 A1 (hereinafter Kim) and further in view of Kang et al. Pub. No.: US 20150188600 A1 (hereinafter Kang et al.)
Regarding claim 8, Talbot et al. discloses the control signal generator (fig.2: 62, 64).
 Talbot et al. fails to discloses a P-type field-effect transistor, a first terminal of the P-type field-effect transistor being configured to receive the regulated power; and 
an N-type field-effect transistor, a first terminal of the N-type field-effect transistor being coupled to a second terminal of the P-type field-effect transistor, a control terminal of the N-type field-effect transistor and a control terminal of the P-type field-effect transistor commonly receiving the external power, 
a second terminal of the N-type field-effect transistor being coupled to a reference low potential, the first terminal of the N-type field-effect transistor and the second terminal of the P-type field-effect transistor being commonly used as an output terminal of the control signal generator.
Kang et al. teaches the discharge device of claim 7, wherein the control signal generator (fig.2: 200) comprises: 
a P-type field-effect transistor (fig. 2: TR3, para. [0037]), a first terminal of the P-type field-effect transistor being configured to receive the regulated power (VDD, para. [0038]); and 
an N-type field-effect transistor (TR4, para. [0037]), a first terminal of the N-type field-effect transistor being coupled to a second terminal of the P-type field-effect transistor (TR3), a control terminal of the N-type field-effect transistor and a control terminal of the P-type field-effect transistor commonly receiving the external power (G2), 
a second terminal of the N-type field-effect transistor (TR4) being coupled to a reference low potential, the first terminal of the N-type field-effect transistor (TR4) and the second terminal of the P-type field-effect transistor (TR3) being commonly used as an output terminal (OUT) of the control signal generator (200).
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the circuit of Talbot et al. and Kim to include “a P-type field-effect transistor and an N-type field-effect transistor” as taught by Kang et al. for the purpose of performing a switching operation and preventing leakage current (paras. [0075] and [0077] of Kang et al.).

11.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Talbot et al. Patent No.: US 7154309 B1 (hereinafter Talbot et al.) in view of Kim Pub. No.: US 20150229296 A1 (hereinafter Kim).
Regarding claim 9, Talbot et al. discloses the discharge device of claim 1, wherein the discharge path comprises: 
a discharge transistor (fig.2: 46), a first terminal of the discharge transistor being configured to receive the internal power (V_OUT, VDD=3.3V, Col.6, lines 13-37), a control terminal of the discharge transistor (G2) being coupled to the control signal generator (62, 64), a second terminal of the discharge transistor being coupled to a reference low potential (VSS).
12.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Talbot et al. Patent No.: US 7154309 B1 (hereinafter Talbot et al.) in view of Kim Pub. No.: US 20150229296 A1 (hereinafter Kim) and further in view of Chang Pub. No.: US 20190173306 A1 (hereinafter Chang).
Regarding claim 10, Talbot et al. discloses a discharge transistor (fig.2: 46).
Talbot et al. fails to disclose a discharge resistor, wherein a first terminal of a discharge transistor is configured to receive the internal power via the discharge resistor.
Chang teaches the discharge device of claim 1, wherein the discharge path further comprises: a discharge resistor (figs. 1, 2: R3, para. [0020]), wherein a first terminal of a discharge transistor (Q2) is configured to receive the internal power (VDD) via the discharge resistor (R3).
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the circuit of Talbot et al. to include “a discharge resistor, wherein a first terminal of a discharge transistor is configured to receive the internal power via the discharge resistor” as taught by Chang for the purpose of accelerating the discharge of the residual charge, and thus significantly shortening the time required for discharging the residual charge and effectively preventing the residual charge from affecting the power-on sequence in the boot-up operation, without spending a long time to wait for the discharge of the residual charge (para. [0026] of Chang).

Examiner's Note:

13.	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
14.	In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
CONCLUSION
15.	The prior art made of record (see attached PTO-892, E, page 2) and not relied upon is considered pertinent to applicant's disclosure. 
Kudo et al. Pub. No.: US 20210021148 A1 teaches method for controlling discharge of power storage device.
Yang et al. Pub. No.: US 20210143730 A1 teaches active clamp snubber for flyback power converter.
CONTACT INFORMATION
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HTET Z. KYAW whose telephone number is (571) 270-5391. The examiner can normally be reached on MON-FRI: 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S. Ismail can be reached on (571) 272- 3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Htet Z. Kyaw/ (06/14/2022)
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837